                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

In re:                                                       Case No. 19-48945

RAFAH HANA HERMIZ DAWOOD,                                    Chapter 13

            Debtor.                                          Judge Thomas J. Tucker
______________________________/

         ORDER DENYING THE MOTION BY THE UNITED STATES TRUSTEE
            SEEKING DISGORGEMENT OF FEES UNDER 11 U.S.C. § 329

       This case is before the Court on the motion filed on August 2, 2019 by the United States
Trustee (the “UST”), entitled “Motion for an Order Requiring Debtor’s Attorney to Return
Payment under 11 U.S.C. § 329” (Docket # 59, the “Motion”). The Debtor’s counsel, Osipov
Bigelman, P.C. (“Osipov”), filed a detailed response objecting to the Motion, on August 16,
2019 (Docket # 62, the “Response”).

       The Court has reviewed and carefully considered the Motion and the Response, including
the exhibits attached to the Response. And, of course, the Court is very familiar with the
background, events, and history of this now-dismissed case. The Court concludes that a hearing
on the UST’s Motion is not necessary, and that the Motion should be denied for the following
reasons.

         The Court appreciates the concerns that led the UST to file the Motion. It is only after
reviewing the Response filed by Osipov, and the exhibits to that Response, that the Court is now
satisfied that it should not order any relief under 11 U.S.C. § 329(b). Rather, under the
circumstances, the Court finds and concludes that: (1) grounds under 11 U.S.C. § 329(b) do not
exist for ordering Osipov to return any of the $15,407 fee retainer received from the Debtor —
i.e., Osipov’s compensation does not exceed the reasonable value of its services in this case; and
(2) even if grounds for § 329(b) relief could be deemed to exist here, such relief under § 329(b)
is discretionary, and the Court in its discretion would deny § 329(b) relief, under the unusual and
complicated circumstances of this case and the related litigation that preceded this case.

         The circumstances include the following. First, the substantial work that Osipov did for
the Debtor in this Chapter 13 case, in a relatively compressed time period, were sought and
requested by the Debtor, were necessary and beneficial to the Debtor at the time, and did provide
significant value to the Debtor. This is so even though the Court later dismissed the case. And
at the time when Osipov did the work, it was not a foregone conclusion that this case would be
dismissed. Second, as it turns out, the person who would be the beneficiary of any § 329(b)
relief, i.e., the Debtor, opposes any such relief.

       It was helpful and appropriate for the UST to bring the Motion, and thereby force Osipov
and the Debtor to respond to the Motion and show why § 329(b) relief should not be granted.



   19-48945-tjt    Doc 63     Filed 08/23/19     Entered 08/23/19 16:47:44        Page 1 of 2
The Response has persuaded the Court not to grant the Motion. Accordingly,

       IT IS ORDERED that the Motion (Docket # 59) is denied.


Signed on August 23, 2019




                                             2



   19-48945-tjt   Doc 63    Filed 08/23/19    Entered 08/23/19 16:47:44      Page 2 of 2
